                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LINDA ANN GEE,                                         )
                                                       )
                       Plaintiff,                      )
                                                       )
         -vs-                                          )         Civil Action No. 18-15
                                                       )
NANCY A. BERRYHILL,1                                   )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
         Defendant.                                    )

AMBROSE, Senior District Judge


                                              OPINION

         Pending before the Court are Cross-Motions for Summary Judgment. (ECF Nos. 12 and

14). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 13 and 15). After

careful consideration of the submissions of the parties, and based on my Opinion set forth below,

I am denying Plaintiff’s Motion for Summary Judgment (ECF No. 12) and granting Defendant’s

Motion for Summary Judgment. (ECF No. 14).

I. BACKGROUND

         Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her application for disability insurance benefits pursuant to the Social Security

Act. Plaintiff filed her application alleging she had been disabled since June 1, 2010. (ECF No.

10-5, p. 3). Administrative Law Judge (“ALJ”), Melissa Tenenbaum, held a hearing on February

22, 2017. (ECF No. 10-2, pp. 27-65). On May 15, 2017, the ALJ found that Plaintiff was not

disabled under the Social Security Act. (ECF No. 10-2, pp. 11-22).


1Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.


                                                  1
       After exhausting all of her administrative remedies thereafter, Plaintiff filed this action.

The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 12 and 14). The issues

are now ripe for review.

II. LEGAL ANALYSIS

       A. Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court

cannot conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of

record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of

fact are supported by substantial evidence, a court is bound by those findings, even if the court

would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however, the district

court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).




                                                2
        The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.            20 C.F.R. §404.1520(a).         The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity.

20 C.F.R. §404.1520.        The claimant carries the initial burden of demonstrating by medical

evidence that he is unable to return to his previous employment (steps 1-4). Dobrowolsky, 606

F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to the Commissioner

to show that the claimant can engage in alternative substantial gainful activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

        B.      Jobs in the National Economy

        Plaintiff argues that the ALJ erred in determining whether there are jobs existing in

significant numbers in the national economy that she could perform according to the residual

functional capacity (“RFC”)2 as defined by the ALJ. (ECF No. 13). To that end, Plaintiff first


2 RFC refers to the most a claimant can still do despite his/her limitations. 20 C.F.R. §§404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his own
limitations. 20 C.F.R. §404.1545(a). The ALJ found that Plaintiff has the RFC to perform at the light
exertional level, except she needs to be able to alternate between sitting and standing every 30 minutes,
occasionally climb ramps and stairs, never climb ladders, ropes, or scaffolds, no concentrated exposure
to extremes of heat, cold, wetness, or humidity, limited to simple tasks, directions and instructions (simple

                                                      3
argues that a job identified by the VE and accepted by the ALJ is for heavy work while her RFC

is for light work. (ECF No. 13, pp. 9-10). After a review of the record, I disagree. One of the

jobs identified by the VE at the hearing and discussed with the ALJ was for a routing clerk at the

light level. (ECF No. 10-2, p. 56). The VE testified that there are 55,000 routing clerk jobs

available nationally and that this is consistent with the Dictionary of Occupational Title (“DOT”).

Id. at pp. 56-57. The VE identified the DOT code for such job as 222.687-038. Id. In her

opinion, the ALJ listed the job of routing clerk identified by the VE as DOT code 222.387-038.

(ECF No. 10-2, p. 21). DOT code 222.387-038 is not a routing clerk job but a parcel post clerk

job that is listed at the heavy exertional level. The DOT identifies a routing clerk with similar code

numbers 222.687-022 and 222.587-038, both with a light strength level. There was no mention

at the hearing about a parcel post clerk job at the heavy exertional level. See, ECF No. 10-2,

pp. 55-65. As a result, I find there was a mistake in transcribing the correct DOT code. Thus, I

find this error to be harmless.3

        Next, Plaintiff argues that none of the jobs identified by the VE at the light exertional level

satisfy her RFC reasoning level. (ECF No. 13, pp. 10-13). Specifically, Plaintiff argues that the

ALJ “confuses the SVP levels with GED Reasoning levels.” Id. Further, Plaintiff submits that

her reasoning level is 1 and all of the light exertional level jobs identified by the VE are at a

reasoning level 2. Thus, Plaintiff submits that the ALJ’s opinion is not supported by substantial

evidence. Id. After a review of the evidence, I disagree.




corresponding to DOT SVP levels 1 or 2), occasional contact with the public, co-workers, or supervisors,
supervisors must deliver instructions verbally or by demonstration, no consistent rapid pace, few changes
in work processes and locations, and few independent decisions. (ECF No. 10-2, p. 16). Plaintiff does
not challenge the RFC finding. See, ECF No. 13.

3Since I find the error in transcribing the correct DOT code to be harmless, Plaintiff’s subsequent
arguments involving parcel post clerk jobs are moot. (ECF No. 3, pp. 10, 13).


                                                     4
       Specific Vocational Preparation (“SVP”) is “the amount of lapsed time required by a typical

worker to learn the techniques, acquire the information, and develop the facility needed for

average performance in a specific job-worker situation.” Appx C, Dictionary of Occupational

Titles. SVP levels 1 and 2 are defined as anything beyond short demonstration up to and

including 1 month. Id.

       A reasoning level, on the other hand, is one of the three divisions of the general

educational development (“GED”). Appx C, Dictionary of Occupational Titles. Reasoning level

1 involves applying commonsense understanding to carry out simple one- or two-step instructions

in standardized situations with occasional or no variables on the job. Id. Reasoning level 2

involves applying commonsense understanding to carry out detailed but uninvolved written or oral

instruction in problems involving a few concrete variables in standardized situations. Id. As

opposed to a job with a level 2 reasoning, a job with a reasoning level of 3 involves applying

commonsense understanding to carrying out instructions furnished in written, oral, or

diagrammatic form in dealing with problems involving several concrete variables in or from

standardized situations. Appx C, Dictionary of Occupational Titles.

       In this case, the ALJ found that Plaintiff has the RFC to perform at the light exertional level,

except she needs to be able to alternate between sitting and standing every 30 minutes,

occasionally climb ramps and stairs, never climb ladders, ropes, or scaffolds, no concentrated

exposure to extremes of heat, cold, wetness, or humidity, limited to simple tasks, directions and

instructions (simple corresponding to DOT SVP levels 1 or 2), occasional contact with the public,

co-workers, or supervisors, supervisors must deliver instructions verbally or by demonstration, no

consistent rapid pace, few changes in work processes and locations, and few independent

decisions. (ECF No. 10-2, p. 16). Plainly, the ALJ specifically limited Plaintiff to a job with an




                                                  5
SVP level of 1 or 2. Id. All of the jobs identified by the VE at the light exertional level have an

SVP level of 2. Thus, I find no error in this regard.

        The ALJ does not specifically state Plaintiff’s reasoning level.           Id.   All of the jobs

identified by the VE at the light exertional level have a reasoning level of 2. As set forth above

reasoning level 2 involves applying commonsense understanding to carry out detailed but

uninvolved written or oral instruction in problems involving a few concrete variables in

standardized situations.     Appx C, Dictionary of Occupational Titles.          That follows the RFC

established by the ALJ.       Limiting a plaintiff to simple, routine tasks does not contradict a

reasoning level of 2. In fact, the Third Circuit has held that “there is no bright-line rule stating

whether there is a per se conflict between a job that requires level 3 reasoning and a finding that

a claimant should be limited to simple and routine work.” Zirnsak v. Colvin, 777 F.3d 607, 618

(3d Cir. 2014). In this case, there is no doubt that the VE had the opportunity to listen to Plaintiff’s

testimony regarding her past relevant work history and education (graduated from high school).

(ECF No. 10-2, pp. 29-55). Thus, based on the same, I find there is substantial evidence to

support the ALJ’s finding that considering plaintiff’s age, education, work experience, and RFC,

there are jobs that exist in significant numbers in the national economy that Plaintiff could perform.

Therefore, I find no error on the part of the ALJ finding that Plaintiff could perform jobs that have

a corresponding reasoning level of 2.4

        Plaintiff next argues that the ALJ’s determination that the loss of her right index finger

would have a minimal impact on her ability to adapt to work was not supported by substantial

evidence since she did not adequately explain her reasoning. (ECF No. 10, pp. 13-14). Again,



4 Plaintiff makes an argument that the sedentary jobs identified by the VE require a reasoning level above
Plaintiff’s. (ECF No. 13, pp. 12-13). I find this argument to be moot since I find no error as set forth
above.


                                                    6
I disagree. The ALJ specifically considered Plaintiff’s amputation of her right index finger and

the impact on Plaintiff’s ability to function and explained her finding in detail.

        The claimant’s records also document her history of amputation of right index
        finger (noted in 2012 to have occurred five years prior) (Exhibit 8F/3). However,
        the claimant’s grip remained intact on examination. The condition also did not
        prevent the claimant from working as a custodian, a job that per her own
        description included significant use of her hands for handling objects both large
        and small (Exhibit 6E). Even the more recent opinion statements by the
        claimant’s primary care provider, that otherwise cited substantial limitations, did
        not mention any restrictions attributed to the loss of the claimant’s index finger,
        and specifically stated that she was able to sort, handle or use paper files; care for
        personal hygiene; prepare meals; and shop, for instance (Exhibits 13F, 14F). The
        evidence does not show that the claimant’s status-post right index finger
        amputation more than minimally limited her ability to perform basic work activity
        (SSR 96-3p).

(ECF No. 10-2, p. 14). I also note that the ALJ included a limitation for no rapid or production

rate pace in the hypothetical question to the VE. (ECF No. 10-2, p. 56). An ALJ is required to

accept only that testimony from the vocational expert which accurately reflects a plaintiff’s

impairments. See, Podedworny v. Harris, 745 F.2d 210 (3d Cir. 1984); Chrupcala v. Heckler,

829 F.2d 1269, 1276 (3d Cir. 1987). Based on my review of the record, there is substantial

evidence that the ALJ’s hypothetical questions accurately reflected Plaintiff’s impairments. (ECF

No. 10-2, pp. 11-22). Consequently, I find no error in this regard.

        An appropriate order shall follow.




                                                   7
                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LINDA ANN GEE,                                         )
                                                       )
                      Plaintiff,                       )
                                                       )
         -vs-                                          )         Civil Action No. 18-15
                                                       )
NANCY A. BERRYHILL,5                                   )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
         Defendant.                                    )


AMBROSE, Senior District Judge



                                        ORDER OF COURT

         THEREFORE, this 15th day of April, 2019, it is ordered that Plaintiff’s Motion for Summary

Judgment (ECF No. 12) is denied and Defendant’s Motion for Summary Judgment (ECF No. 14)

is granted.


                                                       BY THE COURT:

                                                      s/ Donetta W. Ambrose
                                                      Donetta W. Ambrose
                                                      United States Senior District Judge




5Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.
